ALLOWABILITY NOTICE
	Applicant’s response, dated 5/10/21, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 8-11, 13, 15-20, and 42-59 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a waveguide assembly comprising: a waveguide body and light extraction elements bonded to the waveguide body, wherein at least one reinforcement member comprises a frame contacting surfaces of the waveguide body at one or more locations along a light emitting side of the waveguide body to reduce deflection of the waveguide assembly under an applied flexural load, the at least one reinforcement member further comprising one or more frame mechanical fasteners of bolts, screws, or combinations thereof passing through the waveguide body.
The closest prior art, Kotz [US 5995690], teaches waveguide assemblies with a waveguide body and extraction elements. Eiraku [US 2003/0123243] teaches a generalized reinforcement member for a waveguide. Sheng [US 2012/0287631] teaches frames which can be used as a reinforcement member. No cited prior art teaches the details wherein the reinforcement member is a mechanical fastener such as a bolt or screw which passes through the waveguide body. 
Because the prior art of record fails to teach or disclose the details of a waveguide assembly comprising: a waveguide body and light extraction elements bonded to the waveguide body, wherein at least one reinforcement member comprises a frame contacting surfaces of the waveguide body at one or more locations along a light emitting side of the waveguide body to reduce deflection of the waveguide assembly under an applied flexural load, the at least one reinforcement member further comprising one or 
As to claim 45 and its dependent claims, the claims recite the details of a waveguide assembly comprising: a waveguide body and light extraction elements bonded to the waveguide body, wherein at least one reinforcement member comprises a frame contacting surfaces of the waveguide body at one or more locations along a light emitting side of the waveguide body to reduce deflection of the waveguide assembly under an applied flexural load, the at least one reinforcement member further comprising one or more frame mechanical fasteners passing through the waveguide body, wherein the frame and the waveguide body comprise apertures for receiving the frame mechanical fasteners, the apertures having diameters permitting independent expansion and/or contraction movements between the frame and waveguide body.
The closest prior art, Kotz [US 5995690], teaches waveguide assemblies with a waveguide body and extraction elements. Eiraku [US 2003/0123243] teaches a generalized reinforcement member for a waveguide. Sheng [US 2012/0287631] teaches frames which can be used as a reinforcement member. No cited prior art teaches the details wherein the reinforcement member is a mechanical fastener such as a bolt or screw which passes through the waveguide body. 
Because the prior art of record fails to teach or disclose the details of a waveguide assembly comprising: a waveguide body and light extraction elements bonded to the waveguide body, wherein at least one reinforcement member comprises a frame contacting surfaces of the waveguide body at one or more locations along a light emitting side of the waveguide body to reduce deflection of the waveguide assembly under an applied flexural load, the at least one reinforcement member further comprising one or more frame mechanical fasteners passing through the waveguide body, wherein the frame and the waveguide body comprise apertures for receiving the frame mechanical fasteners, the apertures having diameters permitting independent expansion and/or contraction movements between the frame and waveguide body, nor is there any reason to modify or combine references absent applicant’s own disclosure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875